PER CURIAM.
Upon a former appeal in this case, 77 N.D. 477, 43 N.W.2d 822, we affirmed an order of the district court granting a new trial. In proceedings in district court after remand, the attorney for defendants moved the court to- vacate the order which this court had affirmed. The district court granted the motion and entered an order vacating .the order granting a new trial. This appeal is from that order.
 There is no question but that the order appealed from was beyond the power of the district court. In effect the vacation of an order affirmed by this court is a vacation óf an order of this count. Unless the decisions of this court are clothed with finality “litigation would' never be ended, and the supreme tribunal of the state would be shorn of authority over inferior tribunals.” 3 Am.Jur., Appeal and Error, Sec. 1236, p. 732, see also, 5 C.J.S., Appeal and Error, § 1964, pp. 1501, 1502; Walker v. Young, 93 Fla. 29, 111 So. 516; Jacobson v. Mutual Benefit Health & Accident Ass’n, 71 N.D. 542, 3 N.W.2d 239; Colter v. Dill, 49 N. D. 902, 193 N.W. 662; Weigel v. Powers Elevator Co., 50 N.D. 776, 198 N.W. 121.
The order appealed from is reversed.
MORRIS, C. J., and BURKE, SA-TURE, CHRISTIANSON, and GRIM-SON, JJ., concur.